Title: To James Madison from Stephen Cathalan, Jr., 10 November 1806
From: Cathalan, Stephen, Jr.
To: Madison, James



Sir!
Marseilles the 10th. Novemb. 1806

I had the honor of inclosing you, in my Letter of the 13th. May last, the List of the American Seamen discharged and released in This District, Closed on the 31st. December 1804, by a balance in


favor of the Treasury of the United States Pr $27. 5. with Such a list Closed on the 31st. December 1805.balanced in favor of Said Treasury.........$..........75. I also remitted you; the State of the American Vessels arrived in Marseilles from the 1st. of July to and included the 31st. December 1805: in all 15. vessels; with the State of the 10 Vessels Sailed from this, within that period.
I, further inclosed you the detailled Account of my proceedings relative to the Ship Betsey of Kennebunk & John Chipman Master, which being unprovided with a Register or a Certificate of American Property in lieu thereof, I detained her untill I heard from the American Consul in London and Lisbon, where that Ship had touched previous to her Coming here, And from his excellency, Genl. Armstrong Minister Plenipotry. of the U. States at Paris, whom I Consulted on this Case, and left her proceed for a Port within the U. States having endorsed in Conformity the other Ship’s Papers under the Captain’s bond for the Value of $3000, to deliver on his arrival, to the Collector of the District, his Said Shipspapers with my instructions afore mentioned.
I hope, I will, Soon hear from the Collector, of his arrival, and in answer to my Letter Capn. Chipman Was bearer of, requesting him to inform you of his Case, Sending you the original or Copy of the State of my proceedings on the Same, on which I am waiting for the approbation or disapprobation of my Conduct.
I Remit you here inclosed the State of the American Vessels arrived in this port from the 1st. January to & Included the 30 June last Vessels in All; with the State of the Vessels Sailed from this port, in That Period.
Some Masters of vessels, when, by mutual Consent, they discharge Some American Seamen, Complain of the Law obliging them to pay & deposit in the American Chanceries Three Months Extrawages, two Months whereof to be paid by us Consuls or Commercial Agents to the Seamen when Shipped again on an American Vessel bound for the U States & the Third Month for the purpose of Creating a fund for the payment of passages of Such Seamen to the US and their Maintenance; and they Contrive to take means of eluding that Law, but as I am Charged with its execution I don’t Consider any Mariner as Desertor, in this port but from the Moment the Masters advise me by Writing that Such a Man is absent from their Vessels and as the Regulations of Police are, here, Severe and well executed I directly inform, officially the Navy officer & Commissary of Police that Such a Man has deserted, & request him to be returned to me.  And there is no example that the Man Was not returned to me, if found upon my advise.  Often they are found out, before I am informed or I Inform these officers of their having deserted.  Some here have been returned to me 10 @ 20 days after, having been found in the high ways 60 @ 150 Miles on their way to Bordeaux &ca.  I have only to pay £.12. or about $.2 1/ 4 to the Gendarmes or Soldiers for each man they find and Stop the Same Sum is paid to them for the French Deserters they Stop.
I, Then, oblige the Captains to Ship again their deserters, Certifying on their List of the Crew the Number of days they were absent, in order that on their arrival in the UStates the disbursement and Damages Supported by the Master may be deducted from their Wages, or what the Seaman has forfeited according to the Shipping Articles may be Settled there.
The Law ordering the three Months Extrawages to be paid, has produced the great advantages that but few Mariners Citizens of the U. States, are, now discharged, that they are Soon returned to the U. States, and the Consuls have now So few distressed Seamen that notwithstanding the Complaints of the Masters or owners or Supercargoes, in my humble opinion it Would be improper that it Should be reported; it is even their own advantage, or the American Seamen would enter into Foreign Service and the Scarcity of hands in the U. States Would rise considerably the wages.
But there is a thing which we Cannot prevent the Master agrees often with the Seaman whom he discharges that he will pay the three Months Extrawages besides the Wages due and that out of the Balance of the Wages due, Which on the account I make for them which the Seaman recovers from me, directly, he will reimburse as Soon as out of my office two of the three Months extrawages and probably he has a good Sum of wages due, besides the three Months, to the Said Master, Which, was I even Convinced of I could not prevent, as the man So discharged is master to employ anywise the money paid him, and as the Master, in Such a Circumstance, don’t give a receipt to the Seaman, it is uncertain whether this Money is accounted or not to the owners by Said Master; and This is out of my lay and Powers.  By that mean the fact may be denye’d altho’ acknowledged by the Master, even to me the Law has been fulfilled by all Parties.
I am induced, to enter with you, Sir, into this long detail by the following fact, which I find it my duty to State to you: Captn. William Fairfield of the Ship Margaret of Salem, owners Messrs. Geo: Crowningshield & Sons of Salem, requested me on the 16th. June last: to have arrested & Confined in Prison William Smith a Blackman belonging to his Ship deserted Since the 14th. do., untill brought to a Sense of his duty &ca.  On the Same day I was informed by the Mayor that an American Black Seaman had been arrested, in order that I might Claim him the information Was that the Man was Suspected to be Mad, furious, Crazy &ca, and when the Mayor and I Wanted him to be brought before us, he was quite Naked having torn his Clothes in Piece’s.  having Supplied him with other Clothes we agreed with the Mayor and the Captain to Send him to the Mad-house he remained there untill the 2d. July, when Captain Fairfield requested me to have him at Liberty and as,  he was bound to Lisbon and Thence to the persick Gulph he agreed with Capn. Davd. Myrick of the Schooner Fame of Nantucket, bound for that place, to Ship the Said William Smith on that Schooner, I Complied with it and Capn. W Fairfield paid me, on account of Wm. Smith $70.50 Balance due to Sd. Smith, as pr. acct. Ct. wherein the three months extrawages were included at the rate of 18$. Pr month.  I paid
directly to Capn. D. Myrick on acct. of Sd. Smith$52:50  with 1 month of extrawages, which I Kept, according to lawfor the  of the U. States——18——makes the whole amount received from Capn. Fairfield$  70.50Captain Davd. Myrick wrote me on the 11th. July "Wm. Smith that was Shipped on board my Vessel the 4th. inst. was taken Crazy on the 8th. destroyed a Number of Things & went on Shore, he threatens to Kill my Mate &ca. So that it will be impossible to Carry him to Sea in his present Situation without making difficulty with my people.  Signed Davd. Myrick.
I had received the 10th: the following Letter from Capn. Wm. Fairfield "Wm. Smith formerly Steward of the Margaret, whom I discharged a few days Since, is now on Board the Sd. Ship Margaret, in a State of Madness & my officers have been Obliged to put him in Irons and as I am on the eve of departure I Shall be necessitated to Send him on Shore this evening or to morrow morning (as he is not allowed to go on Board the Scho. Fame) in which case he will remain destitute unless Confined to the Mad-house or Jail.  I am &ca. Signed Wm. Fairfield"
I had, then, no other ressource than to Send this Man again to the Madhouse, where he Entered on the 12th. July, but I Complained very high against Capn. Myrick when by his account & Smith’s receipt of the 4th. July he had paid him the $52.50 out of which Smith returned him on the Same Day $ 12.58, which Capn. Myrick pd. me, the 12th. July.  I easily perceived it was a trick from Capn. Fairfield, by which he had recovered from Wm. Smith $38. for the 2 months extrawages, which Capn. Myrick did not deny; It was impossible to me to recover Back for Wm. Smith those 38$. from Capn. Fairfield, who did not deny having received them, & Complained in haughty & improper terms of the law in favor of American Seamen.  I told him he had Cheated Wm. Smith for his private Benefit or for his owners’ Account, who, doubtless would highly disapprove his inhumanity; I Could not properly force him to reimburse the $.38: but told him that I would State you the whole Fact, & that I doubted not at his return at Salem, the Collector of that district would be directed by you to make him Submit to the Law.
Wm. Smith remained in the Madhouse from the 12th. July till and included the 15th: Septr. last, 64 days and being thus destitute I obtained to pay for him only $. 1. pr. day as he had paid $. 2: while Capn. Fairfield was here, which is, $. 64: I have Charged in the account of the distressed Seamen, And I Shipped him on Board of the U. S. Schooner Enterprise, under Command of David Porter Esqr. where they take Care of this unfortunate Man, who has always fits of Madness.
I delivered to Mr. Samuel Robertson Purser of Sd. Schooner the Account Currt. of Capn. Myrick & Wm. Smith, together with the $. 12.58, due to the latter, on his receipt in my Bond
The U. S. Schooner Enterprize arrived in this port on the 6th: Septr. last, where She performed 20 days quarantine. She wanted many repairs in her Deck & New Gun Carriages. I Supplied her with every thing She wanted.  She Sailed on the 8th. inst. on her Cruise to the Eastward, no man of her Crew was or has been Sick during her Stay, owing to the good order, Cleanness and Subordination Kept on board of that Vessel of war, by Captn. David Porter & his officers, which was admired by many in this place who visited the Enterprise.  I have the Honor to be with great Respect Sir Your most Obedt. Servant

Stephen Cathalan Jr

